        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION :
                                     :                 19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                 ECF Case
               -against-             :
                                     :                 Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

              STIPULATION AND [PROPOSED] PROTECTIVE ORDER

       The parties to this Stipulation and [Proposed] Protective Order (the “Order”) have

agreed to the terms of this Order; it is therefore ORDERED:

       1.     Scope. All documents produced in the course of discovery, including initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

materials which may be subject to restrictions on disclosure for good cause and information

derived directly therefrom (hereinafter collectively “documents”), shall be subject to this

Order concerning confidential information as set forth below. The Order is also subject to

the Local Rules of this District (“Local Rules”) and the Federal Rules of Civil Procedure

(“Rules”) on matters of procedure and calculation of time periods.

       2.     Form and Timing of Designation. A party, and any non-party producing

documents in the above-captioned litigation (“Action”), may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document, to the extent

practicable, in a manner that will not interfere with the legibility of the document and that

will not permit complete removal of the CONFIDENTIAL - SUBJECT TO PROTECTIVE
         Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 2 of 18



ORDER designation. Documents shall be designated “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” prior to or at the time of the production or disclosure of the

documents. The designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

does not mean that the document has any status or protection by statute or otherwise except

to the extent and for the purposes of this Order.

       3.      Documents That May Be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Any party to this Action, and any non-party, producing confidential

information in response to requests for discovery in this Action (“Producing Party”) shall have

the right to designate any such information as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” upon making a good faith determination that the documents contain

information protected from disclosure by federal or state statute or laws, or foreign data

protection laws or other privacy obligations, or that should be protected from disclosure as

confidential trade secrets, research, development, marketing, personal, financial, competitive,

commercial, personal, private, or other sensitive commercial or personal information that is not

publicly available, or Privacy Information defined in Paragraph 16 of this Order (“Confidential

Information”). Confidential Information shall include Privacy Information, as defined below.

Public records and other information or documents that are publicly available may not be

designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”

       4.      Documents That May Not Be Designated “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.” The designation "CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER" shall not apply to, and the restrictions and obligations set forth in

this Order shall not apply to, any information or document that: (i) is already public

knowledge or otherwise in the public domain; (ii) has become public knowledge or enters



                                                 2
           Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 3 of 18



the public domain other than as a result of disclosure by a receiving party, its employees, or

agents in violation of this Order; or (iii) has come or shall come into a receiving party’s

legitimate possession independently of any Producing Party or person seeking to designate

information or documents as confidential in this Action. Documents publicly filed with

regulators, such as Plaintiff Securities and Exchange Commission (“Commission”), are not

subject to this Stipulation and Order and do not constitute Confidential Information.

Defendants reserve the right to designate as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” any Confidential Information previously produced by Defendants

to the Commission for which Defendants requested confidential treatment. Defendants

hereby designate the identities of investors in documents previously produced to the

Commission as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,” and the

Commission hereby reserves the right to challenge such designation under Paragraph 9

herein.

          5.   Designation of Documents as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.” Documents shall be designated “CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER” as follows:

               (a)    In the case of documents containing Confidential Information, by placing

thereon the legend “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”

               (b)    In the case of interrogatory responses containing Confidential Information,

by placing the legend “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on each

page containing such responses.

               (c)    In the case of electronic data, where such data cannot be readily marked

with the “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” legend in its native



                                               3
         Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 4 of 18



format, by placing the appropriate legend in the filename or accompanying correspondence. If

the receiving party wishes to disclose such data to any person to whom disclosure of

Confidential Information is permitted by this Order, the receiving party shall mark each printed

page containing such data with the legend “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER.”

               (d)     In the case of depositions, by either (1) a statement to such effect on the

record by a party or the Producing Party during the course of the deposition or (2) written notice

to all counsel of record by a party or the Producing Party within thirty (30) days of receipt of the

deposition transcript. With regard to depositions, the term “Producing Party” includes the

deponent and any person or entity whose Confidential Information, as defined in Paragraph 3 of

this Order, is disclosed in the deposition transcript. If the designation is made during the course

of a deposition, the reporter attending the deposition shall write or stamp the word

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the relevant portions of the

transcript. Designations made following review of the transcript shall be made by identifying in

writing, within 30 days of receipt of the transcript by the Producing Party, the page and line

numbers corresponding to the portions of testimony to be designated confidential. If no portion

of a deposition transcript has been designated “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” thirty (30) days after receipt of the transcript, the entire transcript will

be treated as non-confidential.

       6.      Redaction of Confidential Information. Manner and Timing of Redactions:

Except as otherwise provided in this Order, or as otherwise stipulated or ordered, Confidential

Information specified in the below Subparagraphs 6(a)-(b) may be redacted by the Producing

Party from the documents it produces in the following manner:



                                                  4
         Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 5 of 18



               (a)     For any matter the Producing Party claims is subject to attorney-client

privilege, work product immunity, a legal prohibition against disclosure, or any other privilege or

immunity, the Producing Party shall mark each thing where matter has been redacted with a

legend stating “REDACTED,” and specify the basis for the redaction (e.g., privilege,

confidential, etc.) as appropriate, or a comparable notice.

               (b)     For any matter that any party claims, in good faith, contains “Personally

Identifiable Information,” “Sensitive Private Data,” or “Nonpublic Personal

Information” as these terms are defined under federal, state or foreign data protection

laws, the party shall mark each thing where matter has been redacted with a legend stating

“REDACTED,” and specify the basis for the redaction (e.g., data privacy) as appropriate, or a

comparable notice. The right to challenge and the process for challenging redactions shall be the

same as the right to challenge and the process for challenging the confidentiality designations of

Discovery Material as set forth in Paragraph 9.

       7.      Protection of Confidential Information.

               (a)     General Protections. Subject to the exceptions provided in Paragraph 17

or any written agreement among or between Producing Parties and/or receiving parties, a

receiving party may access or use materials that are disclosed or produced by a Producing Party

only in connection with the prosecution of, defense of, appeal of, attempted settlement of or the

enforcement of insurance rights with respect to, the Action. Except as provided in this Order or

required by law, produced material may not be used for any other purpose, including, without

limitation, any business or commercial purpose. Except as provided in this Order or required by

law, Confidential Information may be disclosed only to the categories of persons and under the




                                                  5
         Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 6 of 18



conditions described in Paragraph 7(b). Following the termination of the Action, each receiving

party must comply with the provisions of Paragraph 12 below.

               Confidential Information must be stored and maintained by a receiving party at a

location and in a secure manner that ensures that access is limited to the persons authorized

under this Order. For purposes of this Order, a secure website, or other internet-based document

depository with adequate security, shall be deemed a secure location

               The restrictions set out in this Order shall not apply to copies of documents or

information contained in documents that any party obtained or obtains independently of

documents designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”

Nothing in this Stipulation and Order shall prevent a party or a non-party that produces

documents, data or information in any other form in this Action from disclosing its own

Confidential Information which it has designated as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER,” as it deems appropriate.

               (b)    Limited Third-Party Disclosures. The parties and counsel for the

parties shall not disclose or permit the disclosure of any documents designated

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to any third person or entity

except as set forth in Subparagraphs (1)-(9) below or as permitted by Paragraph 17. Subject

to these requirements, the following categories of persons may be allowed to review

documents that have been designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER”:

                      (1)     Counsel. Counsel for the parties and counsel’s employees and

agents who have responsibility for the preparation (including discovery) and hearings in or

trial of the Action, including paralegals and other support staff involved in this Action;



                                                 6
         Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 7 of 18



                      (2)     Parties. Parties to this Action, including any party’s officers,

directors, employees, independent contractors, and interns;

                      (3)     The Court. The Court and its support personnel;

                      (4)     Court Reporters and Recorders. Court reporters and

recorders engaged for depositions;

                      (5)     Consultants, Investigators, Independent Intermediaries,

and Experts. Consultants, investigators, experts, or any person engaged to provide

specialized advice (hereinafter referred to collectively as “experts”) employed or retained by

the parties or counsel for the parties or appointed by the Court to assist in this proceeding,

including the preparation and trial of this Action, but only after such persons or entities have

completed the applicable individual or entity certification contained in Attachment A,

Acknowledgment of Understanding and Agreement to Be Bound;

                      (6)     Outside Vendors. Clerical, paralegal, and data processing

personnel, not employed by the parties to this Action or by their counsel, involved in the

production, reproduction, organizing, filing, coding, cataloguing, converting, storing,

retrieving, or review of documents in this Action, to the extent reasonably necessary to assist

a party to this Action or its counsel in this Action, but only after such persons or entities

have completed the applicable individual or entity certification contained in Attachment A,

Acknowledgment of Understanding and Agreement to Be Bound;

                      (7)     Non-parties with prior knowledge of documents. Non-parties

who are an author, addressee, other person indicated on the face of the document as having

received a copy, or otherwise have prior knowledge of the facts disclosed in such

documents, to the extent such knowledge was not obtained in violation of this Order;



                                                7
        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 8 of 18



                      (8)    Witnesses and Potential Witnesses. Other persons (and their

counsel) who counsel for a party in good faith believes may be called to testify at a hearing,

trial, or deposition in this Action, provided such person has completed the individual

certification contained in Attachment A, Acknowledgment of Understanding and Agreement

to Be Bound; and

                      (9)    Others by Consent. Other persons only by written consent of

the party, or non-party, who produced the information or upon order of the Court and on

such conditions as may be agreed or ordered. All such persons shall execute the individual

certification contained in Attachment A, Acknowledgment of Understanding and Agreement

to Be Bound.

               (c)    Control of Documents. Each person who has access to documents

designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material. The

recipient of any documents designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” shall maintain such information in a reasonably secure and safe manner that

ensures that access is limited to the persons authorized under this Order, and shall further

exercise the same standard of due and proper care with respect to the storage, custody, use,

and/or dissemination of such information as is exercised by the recipient with respect to its

own proprietary information.

               If a receiving party discovers any loss of Confidential Information or a breach

of security, including any actual or suspected unauthorized access, relating to another party’s

Confidential Information, the receiving party shall, as soon as practicable, but in any event,

not longer than two (2) business days after discovery by counsel of such loss or breach: (a)



                                               8
        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 9 of 18



provide written notice to the Producing Party of such breach; (b) investigate and make

reasonable efforts to remediate the effects of the breach, and provide the Producing Party

with assurances reasonably satisfactory to the Producing Party that such breach shall not

recur; (c) provide sufficient information about the breach that the Producing Party can

reasonably ascertain the size and scope of the breach; (d) inform the person or persons to

whom unauthorized disclosures were made of all terms of this Order; and (e) request such

person or persons execute Exhibit A. The parties reserve the right to seek equitable relief,

including specific performance, in the event of any unauthorized disclosure of Confidential

Information. The receiving party agrees to cooperate with the Producing Party or law

enforcement in investigating any such security incident. In any event, the receiving party

shall promptly take all necessary and appropriate corrective action to terminate the

unauthorized access.

              (d)      Copies. Prior to production to another party, all copies, electronic

images, duplicates, extracts, summaries or descriptions (hereinafter referred to collectively

as “copies”) of documents designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” under this Order, or any individual portion of such a document, shall be affixed

with the designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,” if it does

not already appear on the copy, to the extent reasonably possible. All such copies shall

thereafter be entitled to the protection of this Order. The term “copies” shall not include

indices, electronic databases, or lists of documents, provided these indices, electronic

databases or lists do not contain substantial portions or images of the text of confidential

documents or otherwise disclose the substance of the Confidential Information contained in

those documents.



                                                9
        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 10 of 18



                 (e)    Inadvertent Production or Inadvertent Failures to Designate. Any

inadvertent production of privileged material or information subject to the work product doctrine

shall not constitute or be deemed a waiver or forfeiture of any claim of any privileged or

confidential information as provided in Federal Rule of Evidence 502, or entitle the receiving

party to any additional information regarding the material or its subject matter. Nothing in this

Order is intended to alter, and this Order shall be interpreted consistent with, Federal Rule of

Evidence 502 and Federal Rule of Civil Procedure 26(b)(5).

                 If a Producing Party discovers that it produced Confidential Information that was

not designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,” the

Producing Party may promptly notify all parties, in writing, of the error and identify (by

production number) the affected material and its new designation. Thereafter, the material so

designated will be treated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” in

conformity with the new designation. Promptly after providing such notice, the Producing Party

shall provide re-labeled copies of the material to each receiving party reflecting the change in

designation. The receiving party shall make reasonable efforts to delete and replace the

incorrectly designated material, and all copies thereof, with the newly designated material and to

destroy the incorrectly designated material. If corrected, an inadvertent failure to designate

qualified information or items as “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER,” does not waive the Producing Party’s right to secure protection under this Order for

such material.

       8.        Filing of “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

Documents under Seal. Notwithstanding any other provision, no document may be filed with

the Clerk under seal without a further Order of this Court addressing the specific documents or



                                                 10
        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 11 of 18



portions of documents to be sealed. Any application to seal shall be accompanied by an affidavit

or affidavits and a memorandum of law, demonstrating that the standards for sealing have been

met and specifically addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 119-120 (2d Cir. 2006), and any other controlling authority. Unless otherwise ordered,

a party seeking to file an opposing party’s, or a non-party’s confidential information shall so

advise the opposing party or non-party seven (7) days in advance specifying the precise portion

of the information the party seeks to use, the general purpose thereof and any redactions to which

the party does not object. Within three (3) days thereafter, the party or non-party whose

confidential information is sought to be used may make an application to seal in accordance with

this paragraph and Paragraph 1 of this Order, indicating the portion or portions of the

information it seeks to have sealed. In the event the Court has not ruled on such application by a

filing deadline, the parties agree to file the documents in question under seal pending a ruling by

the Court. Nothing herein is intended to alter or modify the applicability of Rule 5.2, Fed. R. Civ.

P., to this case. The redactions expressly authorized by Rule 5.2 may be made without further

application to the Court.

       9.      Challenges by a Party to Designation as Confidential. Any

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” designation is subject to

challenge by any party or nonparty with standing to object (hereafter “party”). Before filing

any motions or objections to a confidentiality designation with the Court, the objecting party

shall have an obligation to meet and confer with the designating party or non-party in a good

faith effort to resolve the objection by agreement. If agreement is reached waiving the

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” designation as to any




                                                11
          Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 12 of 18



documents subject to the objection, the designating party or non-party shall notify all parties

of the nature of the agreement and specify the covered documents.

          10.   Action by the Court. Applications to the Court for an order relating to any

documents designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall

be by motion under the applicable Rules. Nothing in this Order or any action or agreement

of a party or non-party under this Order limits the Court’s power to issue any orders that

may be appropriate with respect to the use and disclosure of any documents produced or

used in discovery or at trial.

          11.   Use of Confidential Documents or Information in this Action. The

provisions of this Order shall not be construed as preventing the use or disclosure of any

information in any motion, hearing, or trial held in this Action, or any appeal therefrom. In

the event that any material previously designated as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” becomes public in a legal proceeding, that material will no longer

be afforded confidential treatment under this Order. If a party intends to present at a hearing

or trial “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” documents or

information derived therefrom, such party shall provide seven (7) days notice to the other

party or producing non-party by identifying the documents or information at issue as

specifically as possible (i.e., by Bates number, page range, deposition transcript lines, etc.).

          12.   Obligations on Conclusion of Litigation.

                (a)    Order Remains in Effect. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.




                                               12
        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 13 of 18



              (b)     Return of “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” Documents. Within thirty days after dismissal or entry of final judgment not

subject to further appeal, all documents treated as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” under this Order, including copies as defined in Paragraph 7(d),

shall be returned to the producing party or non-party unless: (1) the document has been

offered into evidence or filed without restriction as to disclosure; (2) the producing party or

non-party agrees to destruction in lieu of return; (3) as to documents bearing the notations,

summations, or other mental impressions of the receiving party, that party elects to destroy

all such documents that are reasonably accessible to the party (for instance, documents

housed on system backup tapes maintained for disaster recovery would not be considered

reasonably accessible and therefore would not need to be destroyed under this provision); or

(4) with regard to any documents in the possession of the Commission, the Commission or

its staff determines that it needs to retain such documents to fulfill its record-keeping

obligations as required by law. Counsel for each defendant may also retain an archival copy

of “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” documents, provided that

same are treated and protected as contemplated by this Order, and that such documents are

not to be used for any non-archival purpose.

              (c)     Work Product. Notwithstanding the above requirements to return or

destroy documents, counsel may retain attorney work product, including an index which

refers or relates to information designated “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER,” so long as that work product does not duplicate verbatim

substantial portions of the text or images of confidential documents. This work product shall

continue to be “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this



                                               13
        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 14 of 18



Order. An attorney may use his or her work product in a subsequent litigation provided that

its use does not disclose or use “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” documents.

               (d)    Return of Documents Filed under Seal. After dismissal or entry of

final judgment not subject to further appeal, the Clerk may elect to return to counsel for the

parties or, after notice, destroy documents filed or offered at trial under seal or otherwise

restricted by the Court as to disclosure.

       13.     Order Subject to Modification. This Order shall be subject to modification

by the Court sua sponte or on motion of a party or any other person with standing

concerning the subject matter. Motions to modify this Order shall be served and filed under

Local Rule 7.1 and any other applicable Rules or Orders.

       14.     Limited Protection. Documents not designated as “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” but produced to the Commission by any person

or entity and bearing the language “Requests That These Documents Be Accorded

Confidential Treatment” or “Confidential Treatment Requested By,” shall be used by

any defendant solely for use in connection with this Action. Such documents are not,

however, subject to the other restrictions imposed upon those documents designated as

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”

       15.     Producing Non-Parties. Except as expressly provided herein, this Order does

not expand, create, limit or otherwise alter any rights any non-party may have to seek relief from

the Court under the Federal Rules of Civil Procedure (“FRCP”) (including FRCP 26(c)), the

Local Rules of the United States District Courts for the Southern and Eastern Districts of New

York, this Court’s Individual Rules of Practice or applicable case law to seek to protect



                                                14
        Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 15 of 18



information designated confidential after receiving notice from a party of that party’s intended

filing. Further, except as expressly provided herein, this Order does not expand, create, limit or

otherwise alter the rights any party may have under the foregoing provisions to oppose any non-

party request for relief on any ground.

       16.     Privacy Information. The term “Privacy Information” shall mean

documents containing an individual’s social security number or taxpayer identification

number (other than only the last four digits thereof), an individual’s birth date (other

than only the year of the individual’s birth), the name of an individual known to be a

minor (other than only the minor’s initials), a financial account number (other than only

the last four digits thereof), “Personal Data,” “Personally Identifiable Information,”

“Sensitive Private Data,” or “Nonpublic Personal Information” as these terms are

defined under federal, state or foreign data protection laws, including without limitation

the General Data Protection Regulation (EU) 2016/679 (the “GDPR”), or any

information that a party or non-party believes in good faith to be subject to non-US data

protection laws, regardless of whether such information has been designated as

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.” With regard to Privacy

Information that any party has obtained in this case through production of documents,

other discovery, or otherwise under Rule 26(a), that party will not disclose or use such

Privacy Information other than as provided in this Order. The Commission represents that

it has adequate safeguards in place to secure and protect Privacy Information of U.S.

and non-U.S. persons, and also adheres to the Fair Information Practice Principles. See

https://www.sec.gov/privacy.htm and 17 C.F.R. Subpart H-Regulations Pertaining to the

Privacy of Individuals and Systems of Records Maintained by the Commission.



                                                15
         Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 16 of 18



Additionally, the Commission has signed the IOSCO Administrative Arrangement

(“AA”) for the transfer of personal data between European Economic Area (“EEA”) and

non-EEA authorities. See https://www.sec.gov/files/Administrative_Arrangement.pdf;

see also https://www.iosco.org/about/?subsection=administrative_arrangement. The AA

allows signatory authorities to share personal data that would otherwise be restricted

under the GDPR. As an AA signatory, the Commission has affirmed that it: recognizes

the importance of the protection of personal data; has a robust data protection regime in

place; and is committed to the safeguards set out in the AA.

       17.    Disclosures Required or Permitted by Law. Notwithstanding any other

provisions contained herein but without prejudice to Paragraph 16, this Order does not limit

or restrict either party from using or disclosing any materials to the extent otherwise

required by law or permitted under Sections 21(a)(2), 24(c) and 24(f) of the Securities

Exchange Act of 1934 and Rule 24c-1, promulgated thereunder, subject to the limitations

and restrictions therein, provided any recipient has completed the individual certification

contained in Attachment A, Acknowledgment of Understanding and Agreement to Be

Bound.

       18.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any

documents or information designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” by the parties or any producing non-party is subject to protection under Rule 26(c)

or otherwise until such time as the Court may rule on a specific document or issue.




                                              16
Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 17 of 18
      Case 1:19-cv-09439-PKC Document 35 Filed 11/08/19 Page 18 of 18



UNITED STATES DISTRICT COURT


SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION :
                                     : 19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     : ECF Case
               -against-             :
                                     : Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------X

                   ATTACHMENT A FOR INDIVIDUALS:
                 ACKNOWLEDGMENT OF UNDERSTANDING
                    AND AGREEMENT TO BE BOUND

     1.    I have reviewed the attached Stipulation and Protective Order.

     2.    By my signature below, I agree to the terms of the Stipulation and Protective Order.



                                  By      ____________________________
                                                (Print Name)

                                         ____________________________
                                               (Signature)

                                         ____________________________
                                               (Date)

                                                 Dated: ________________




                                            18
